EXHIBIT 10.2.7

 

Support Agreement

 

 

Dated 31 August  2005

 

Between

 

 

Samsonite Europe NV

 

Samsonite

 

Artois Plasturgie SAS

 

HB Group

 

 

LEXENS

128, Boulevard Haussmann

75008 Paris

 

--------------------------------------------------------------------------------


 

This support agreement (the « Support Agreement ») is dated 31 August 2005,

 

BETWEEN:

 

1.      SAMSONITE EUROPE NV, a Belgian company, with a share capital of EUR
3,665,105.76, having its registered office at Westerring 17, 9700 Oudenaarde
(Belgium), registered with the commercial register of Oudenaarde under number
16.079, represented by Mr Marc Matton, duly authorised by the meeting of the
board of directors on 18 July 2005,

 

(hereafter referred to as “Service Provider”),

 

AND:

 

2.      ARTOIS PLASTURGIE, a company with limited liability (société par actions
simplifiée), with a share capital of EUR 37,000, having its registered office at
128, Boulevard Haussmann, 75008 Paris, registered with the commercial register
of Paris under number 483 173 308 RCS Paris, duly represented by Mr Jean-Jacques
Aurel, in his capacity of chairman,

 

(hereafter referred to as “Beneficiary”),

 

3.      SAMSONITE, a company with limited liability (société par actions
simplifiée), with a share capital of EUR 720.000, having its registered office
at 27, rue de la Rochefoucauld, 75009 Paris, registered with the commercial
register of Paris under number 652 024 159 RCS Paris, duly represented by Mr
Marc Matton, in his capacity of chairman,

 

(hereafter referred to as “Samsonite SAS”),

 

4.      HB Group, a Luxembourg limited liability company, with a share capital
of EUR 31,000 , having its registered office at rue de l’Industrie L-3895 FOETZ
(Luxembourg), registered with the commercial register of Luxembourg under number
B 109972, represented by Mr Jean-Jacques Aurel, duly authorised pursuant to a
meeting of the board of directors of the company on 26 August 2005

 

(hereafter referred to as the “Purchaser” or “HB Group”).

 

The Service Provider, the Beneficiary, Samsonite SAS and the Purchaser are
hereinafter collectively referred to as the “Parties”.

 

2

--------------------------------------------------------------------------------


 

WHEREAS :

 

1.             Samsonite was the owner of and operated, up and until the
Effective Date, on the Site, a business consisting of the fabrication and
manufacture of luggage and plastic products known under the name “SIC”.  In the
framework of these operations, Samsonite benefited from the performance by the
Service Provider of certain services for the management of its IT system and
development support for its SIC products.

 

2.             As a result of economic difficulties experienced in the
Activities and so as to avoid the hold of the Activities and the closure of the
Site, Samsonite has proceeded with the transfer of the Activities in the
framework of a partial contribution of assets.

 

3.             The Purchaser and the Beneficiary wish that the Service Provider
continues to provide certain IT services and development support allowing them
to set up their own information services providers or external service
providers. In the same manner, the Beneficiary wishes to benefit from the
Service Provider’s know-how and experience in the fabrication of moulds of the
photovoltaic panels in the framework of its industrial project.

 

4.             Samsonite wishes to benefit from the service and advice of the
human resources service of the Site and in particular with respect to one
employee whose labour contract had been transferred together with the Activities
following the application of articles L 122.12, 2nd paragraph of the Labour
Code.

 

5.             The Beneficiary and the Purchaser are well informed as to the
limits of the services and the means, technical and human, of the Service
Provider, who is not a professional in information technology or communication
networks and is himself dependent on information service providers and external
information systems.

 

6.             The Beneficiary and the Purchaser also declare that they are well
informed of the totality of limits of the Internet network, and more
specifically of the absence of any guarantee as to security or performance, as
well as the obligation to observe the legal and regulatory provisions applying
to the Internet.

 

7.             With these reservations, the Service Provider has accepted that
it will continue with the performance of information services and development
support according to the terms and conditions set out in the Support Agreement.

 

NOW the PARTIES HAVE AGREED AS FOLLOWS:

 

Article 1 :  Definitions and Interpretation

 

1.1 Definitions

 

Defined terms shall have the same meaning given to them in the Agreement or in
this Support Agreement :

 

Access refers to the service assured by the Service Provider allowing the
Beneficiary access to the GPAO Software via Internet.

 

3

--------------------------------------------------------------------------------


 

Agreement refers to the transfer agreement of the shares of the Company and the
subordinated claims relating to the take-over of the Site Hénin-Beaumont
executed on 29 July 2005 between the Parties, as amended pursuant to the
Appendix.

 

Industrial Property Rights refers to all industrial or intellectual property
rights, protected or protectable know-how, data, information, databases of the
Service Provider, Affiliated Companies or Third Parties relating to, in
particular, the GPAO Software, rights of reproduction and implementation of each
of the rights enumerated above, as well as the right to dispose of these rights
or of similar rights in other countries.

 

Internet refers to a whole of interconnected information and telecommunications
networks, on a global scale, allowing access to the content or the services of
users through servers.

 

GPAO Software refers to the computer-assisted production management software
named « Page ».

 

Development Services refers to the design of Products realised in the framework
of SIC Activities (the “SIC Products”), the aid or assistance in the design,
conception, fine-tuning and the fabrication of industrial moulds for the
fabrication of SIC Products as well as the maintenance of these moulds.

 

Information Services refers to the Access to the GPAO Software as well as the
maintenance services related to this Access.

 

1.2. Interpretation

 

In the present Support Agreement, unless otherwise provided for:

 

(i)

 

references to an article are references to an article of this Support Agreement;

(ii)

 

references to a provision of the law are references to such provision as
applied, modified or codified and include any provisions arising therefrom;

(iii)

 

references to words mentioned in plural include references to the singular form
and vice versa;

(iv)

 

references to a person include references to his successors and assignees;

(v)

 

the headings mentioned in this Support Agreement are used for ease of reference
and are not to be considered in interpreting this Support Agreement;

 

Article 2 :  Object of the Agreement

 

The Service Provider agrees to provide Information Services to the Beneficiary
similar to those that it provided to Samsonite before the Effective Date, in
particular relating to quality and speed.

 

The duration of the Information Services is limited to 365 days as from the
Effective Date; the duration of the Development Services is limited to 18 months
as from the same date.

 

The Service Provider agrees to provide Development Services to the Beneficiary
similar to those that it provided to Samsonite before the Effective Date, in
particular relating to quality and speed.

 

The Service Provider will provide the Information Services in accordance with
his availability.

 

4

--------------------------------------------------------------------------------


 

The Service Provider will provide the Development Services in accordance with
his availability and his competence.  The Service Provider is the sole judge of
the level of competence and qualification required of its personnel in order to
provide the services requested by the Beneficiary.

 

The Beneficiary cannot require the Service Provider to provide its personnel for
more than 240 cumulated hours per month.

 

The Development Services will be invoiced to the Beneficiary at 50 euros per
hour (excluding costs) for the services rendered by the Service Provider.

 

The Service Provider is required to use its reasonable endeavours in the
framework of the Support Agreement and cannot be held responsible for the
failure or the negligence of external service providers, for the failure and the
disfunction of the GPAO Software or Access difficulties, or for technical
difficulties relating to the technology of photovoltaic products. The Service
Provider does not have any experience regarding photovoltaic technology or the
adaptation of such technology to plastic supports, and only commits itself up to
the strict limit of its knowledge, competence and know-how of the conception of
plastic moulds.

 

Article 3 :  Obligations of the Beneficiary

 

The Beneficiary commits itself during the entire duration of the Support
Agreement:

 

3.1  To use the GPAO Software in accordance with the specifications of the
manufacturers and the Service Provider.

 

3.2  Not to make copies of the GPAO Software that are provided to him without
the prior written approval of the Service Provider.  Making copies of the GPAO
Software without the said prior written approval will be considered as an act of
counterfeit, regulated under article L 521-4 of the Intellectual Property Code.

 

3.3  To provide all means and to answer all the questions in order to facilitate
the performance of the services by the Service Provider.

 

3.4  To provide free access to the Service Provider’s technicians of the GPAO
Software.

 

3.5  Not to do anything that may, directly or indirectly, block or slow down the
performance of the services or change the functioning of the GPAO Software or
the performance of the Information Services or the Development Services.

 

3.6  To provide the Service Provider’s technicians with sufficient memory space
to load the test programmes, and all technical documentation provided by the
manufacturer of materials and service products.

 

3.7  To put at the disposal of the intervening party, free of charge, all the
useful supplies to understand the encountered problem, and more specifically,
tapes, strips, paper or other elements.

 

5

--------------------------------------------------------------------------------


 

3.8  To provide a human resources advisory service to the Service Provider and
Samsonite, carried out by Mr Jacques Rousselle until 30 June 2006, within the
limits of 20% of his working time during that period, in compensation for the
free of charge maintenance of the information links and the Lotus Notes software
during the month of September 2005.

 

Article 4 :  Limits and exclusions

 

4.1  The Service Provider will be freed from its obligations in the event of the
Beneficiary’s failure to fulfil its contractual obligations, and more
specifically in the event of the intervention of a Third Party or of the
Beneficiary in the GPAO Software, the object of the present Support Agreement. 
In such case the Service Provider will not be responsible.

 

4.2  If the provider of the GPAO Software opposes the Beneficiary’s use of the
GPAO Software, the Service Provider agrees to negotiate with the said provider
in order to allow such use in return for payment of a reasonable supplementary
cost which (in that case) will be paid by the Beneficiary.

 

Article 5 :  Cooperation of the Parties

 

5.1  The Beneficiary is well aware that the Information Services or the
Development Services require active and regular cooperation between the
Beneficiary and the Service Provider.

 

5.2  The Beneficiary will appoint a competent intermediary who will be its
representative vis-à-vis the Service Provider.

 

5.3  If, during the performance of this Support Agreement a difficulty arises,
the necessary cooperation between the Parties requires them to notify one
another as soon as possible and to work together in order to put the most
suitable solution in place as soon as possible.

 

5.4  The Beneficiary must provide the intervening parties with all documents,
information and existing elements necessary for a good understanding of the
problem in hand.

 

Article 6 :  Warranties

 

6.1  The Service Provider will use its best efforts so that the services that
are performed on its account in the framework of the present Support Agreement
are accomplished in continuity and according to the same quality requirements as
those provided to Samsonite prior to the Effective Date.

 

Article 7 :  Responsibilities

 

7.1        The Service Provider’s responsibility in the framework of this
Support Agreement is limited to the repair of physical and material
consequential damages caused by it or the persons for which it is accountable or
by its subcontractors.

 

6

--------------------------------------------------------------------------------


 

The Service Provider will under no circumstances have any obligations or
responsibility for indirect damages, in particular the Service Provider shall in
no way be responsible in relation to the losses or profits realised by the
Beneficiary.

 

Each of the Parties will be held liable for all monetary consequences arising
from its civil liability, for all damages caused to Third Parties resulting out
of their acts, the acts of their personnel or the goods under their custody,
pursuant to the execution of this Support Agreement.

 

7.2  The Service Provider cannot be held responsible for the possible
degradation of information, programmes, files, databases, material or products,
following the intervention of the Service Provider, if such damage does not
result from a gross fault of the Service Provider.

 

It is, in this respect, the Beneficiary’s obligation to take all security
measures and to put into place all useful procedures in this respect, and this
before the Service Provider’s intervention as well as from the time when the
GPAO Software is put into operation, by producing all the security copies
necessary thereto.

 

As from the time the tests are completed, the Beneficiary must deliver all
necessary programmes and/or files, without the Service Provider being
responsible for any reason in the event of partial or complete destruction of
these programmes and/or the files.

 

7.3 In any event, if the Service Provider is held responsible by the court, the
Parties agree that any compensation due by the Service Provider will be limited
to the price of the yearly service in place on the day of the judgment against
the Service Provider.

 

Article 8 :  Force Majeure

 

8.1 The Parties’ obligations arising from the present Support Agreement will be
suspended following unforeseen events or force majeure, and in particular : any
act of a civil or military authority, factual or legal, strikes, fire, riots,
interruption or delay of means of transport due to a Third Party, flooding,
water damage, storm, lightning, and, or any other circumstance having an
external cause and prohibiting one of the parties, directly or through a Third
Party, from complying with their contractual obligations.

 

8.2  Each of the Parties may terminate the present Agreement without prior
notice and by right if the unforeseen event or the force majeure continues for
more than thirty (30) days, by simple notification by registered letter with
acknowledgement of receipt.

 

Article 9 :  Industrial Property Rights

 

The Beneficiary agrees to observe and not to impair any of the Industrial
Property Rights.  In the same way, the Service Provider and Samsonite agree to
observe and not to impair any of the Beneficiary’s intellectual or industrial
property rights, and specifically regarding “SIC”.

 

7

--------------------------------------------------------------------------------


 

Article 10 :  Confidentiality

 

The Parties shall keep this Support Agreement in strict confidence from all
Third Parties, and will ensure that their staff and agents comply with the same
commitment.

 

This obligation will not apply if a Party, or an Affiliated Company, is required
or ordered to communicate information or a document relating to the Support
Agreement or a Related Agreement, by an administrative, judicial, legal,
regulatory or financial authority or a stock exchange (notably the NSEC or
NASD).

 

Similarly, the Parties may communicate with their usual bankers, advisors,
accountants, auditors, any information or document relating to the Support
Agreement or to a Related Agreement, the latter being bound by professional
confidentiality in relation to their clients.

 

Article 11 :  Termination

 

11.1  If one of the parties fails to meet its obligations under the present
agreement, and such failure is not rectified within thirty days as from the
registered letter with acknowledgement of receipt notifying the failures by the
other party, the latter may terminate the Support Agreement by right, subject to
the damages and interests to which it may be entitled under the present Support
Agreement.

 

11.2  If the present Support Agreement is terminated, it will be liquidated
(without reimbursement of the sums received by the Service Provider) based on
the services already rendered.  The Service Provider may request the amicable
termination of the present Agreement from the Beneficiary if, during the
performance of its services, it encounters unforeseeable difficulties, whose
solution would require means out of proportion to the amount due under the
Support Agreement.

 

Article 12 :  Miscellaneous

 

12.1 Entirety of the Agreement

 

The Support Agreement and the annexes contain all the obligations of the Parties
towards each other.  These documents constitute the entire agreement between the
Parties and replace and cancel all propositions or commitments, written or
verbal, prior thereto and all other communications between the Parties relating
to the Support Agreement.

 

12.2 Subcontracting

 

The Service Provider may subcontract the entirety or parts of the services being
the object of this agreement, without the Beneficiary’s prior agreement.

 

12.3 Transfer of the Agreement

 

The Beneficiary cannot transfer the Support Agreement in whole or in part, for
free or in return for payment, without the written agreement of the other party.

 

8

--------------------------------------------------------------------------------


 

12.4 Partial invalidity

 

If any of the provisions of the Support Agreement is declared to be invalid or
void following a legal ruling or a judicial decision that becomes final, such
provision will be considered as struck out, but the other stipulations will
remain fully effective.

 

12.5 Applicable law and competent courts

 

Any litigation relating to the conclusion, performance and/or interpretation of
the Support Agreement will be resolved in accordance with French law.

 

Any litigation relating to the conclusion, performance and/or interpretation of
the Support Agreement will initially be submitted to the jurisdiction of the
Commercial Court of Paris.

 

12.6 Notices

 

All notices and other communications made or sent between the Service Provider,
Beneficiary, Samsonite and Purchaser shall be effected by registered mail with
acknowledgement of receipt or by letter handed over in person and countersigned
as acknowledgement of receipt by the addressee or by extra-judicial act (acte
extrajudiciaire) to the addresses and persons mentioned hereafter or to any
other address or person notified using the means described in the present
article.

 

For the Service Provider:

 

Samsonite Europe NV

Mr Marc Matton

Westerring 17,

9700 Oudenaarde

Belgium

 

With copy to:

 

Mr Frédéric Boucly

Lexens

128, Boulevard Haussmann

75008 Paris

 

For the Beneficiary:

 

Mr Jean-Jacques AUREL

At the Beneficiary’s seat

 

With copy to:

Fauvet La Giraudière & Associés

Avocats à la Cour

92 avenue d’Iéna

75008 Paris

 

9

--------------------------------------------------------------------------------


 

For Samsonite

Mr Marc Matton

27, rue de la Rochefoucauld

75009 Paris

 

With copy to:

 

Mr Frédéric Boucly

Lexens

128, Boulevard Haussmann

75008 Paris

 

For the Purchaser:

 

Mr Jean-Jacques AUREL

HB Group

Rue de l’Industrie

L-3895 Foetz

 

With copy to:

Fauvet La Giraudière & Associés

Avocats à la Cour

92 avenue d’Iéna

75008 Paris

 

Made in PARIS

 

On 31 August 2005

 

In 4 original copies

 

 

/s/ Marc Matton

 

  s/s Jean Jacques Aurel

 

Samsonite

Artois Plasturgie

 

 

 

 

 

 

/s/ Marc Matton

 

  s/s Jean Jacques Aurel

 

Samsonite Europe NV

HB Group

 

10

--------------------------------------------------------------------------------